DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8 and of Patent No. US 10,189,404.
Below is the table of comparison between claims in cases involved in this double patenting rejection.

Subject Application Claim Text 
Application # 17/846,940 (hereafter ‘940)
Conflicting Patent Claim Text
US Patent # 10,189,404 (hereafter ‘404)
1. A vehicle lighting device comprising: a light device arranged in an interior of an automobile; and a touch panel for controlling the light device, wherein the touch panel includes a first area, a second area and a third area, wherein a direction of lighting emitted by the light device is changed according to contact of a detection object with the first area or motion of a detection object on the first area, wherein a light intensity of the light device is changed according to contact of a detection object with the second area or motion of a detection object on the second area, and wherein an irradiating area of the light device is changed according to contact of a detection object with the third area or motion of a detection object on the third area.
1. A vehicle lighting device, comprising: a light arranged in a vehicle interior; a detector including a touch panel, the detector detecting a detection object by contact with the detection object on the touch panel; and a controller controlling a lighting position of the light and a light intensity of the light by detecting the detection object, wherein the detector includes a first portion for displacing, when a position of the detection object on the touch panel is detected, an emission direction of the light toward a position in the vehicle corresponding to the position of the detection object via the controller, and a second portion for controlling, when the position of the detection object on the touch panel is detected, the light intensity of the light via the controller.
8. The vehicle lighting device according to claim 1, wherein the detector further includes a third portion for controlling chromaticity of the light, and when the detection object is displaced in the third portion of the touch panel, the chromaticity of the light is changed.
2. The vehicle lighting device according to claim 1, wherein the direction of lighting emitted by the light device is changed according to a direction in which the detection object moves while being in contact with the first area.
1. “a light intensity of the light by detecting the detection object, wherein the detector includes a first portion for displacing, when a position of the detection object on the touch panel is detected”.
2. “wherein the position of the detection object is an absolute coordinate position on the touch panel
4. The vehicle lighting device according to claim 1, wherein the light device is separated from the touch panel.
1. “a light device arranged in an interior of an automobile:.
3.The vehicle lighting device according to claim 1, wherein the touch panel is detachably provided in the vehicle.

Regarding claim 1, all limitations of the subject application '940 are included in claims 1 and 8 of the stated patent ‘404.

Regarding claim 2, all limitations of the subject application '940 are included in claims 1 and 2 of the stated patent ‘404.

Regarding claim 4, all limitations of the subject application '940 are included in claims 1 and 4 of the stated patent ‘404.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. US 10,189,404 as applied in claim 1, further in view of Gagnon et al. (Pub. No, US 2017/0073073 A1).

Regarding claim 5, patent ‘404 (claims 1, 6, 8) recites all the limitations of claim 1 and light device include plurality of lights (claim 4) but does not exclusively disclose that the light device includes at least one LED.
 
Gagnon teaches the light device includes at least one LED (Paragraph [0196], “Since the cabin lights 158 are contemplated to be LEDs”)

It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify Patent ‘404 in view of Gagnon to incorporate LED as light source as LED has long lifespan so as cost effective.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 3 is objected to as being dependent upon double patenting rejection of base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831